Case: 4:20-cr-00034-RWS-NCC Doc. #: 24 Filed: 01/28/20 Page: 1 of 2 PageID #: 44



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DISTRICT

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )
                                             )       No. 4:20CR000034 RWS
FREDDIE LEE DOYLE, JR.,                      )
                                             )
                      Defendant.             )

     GOVERNMENT'S DISCLOSURE OF ARGUABLY SUPPRESSIBLE EVIDENCE
       PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 12(b)(4)

       COMES NOW the United States of America by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Jennifer A. Winfield,

Assistant United States Attorney for said District, and makes the following disclosure pursuant to

Federal Rule of Criminal Procedure 12(b)(4).

       At trial, the Government intends to use the evidence seized and statements made by the

defendant and other witnesses during the events described below, and as described in the discovery

letter and its attachment provided to defense counsel on January 28, 2020. This evidence and

these statements are more fully set forth in the investigative reports and records, which have been

made available to defendant. The Government has listed the evidence below that it believes a

defendant could possibly argue standing to contest, although the Government is in no way

conceding that any defendant, in fact, has standing on these events.

       Also, as additional evidence is found, and as supplemental information comes to the

Government's attention, the Government may choose to use evidence in addition to that listed

below. Therefore, a supplemental Rule 12(b)(4) notice may be filed at a later date.
Case: 4:20-cr-00034-RWS-NCC Doc. #: 24 Filed: 01/28/20 Page: 2 of 2 PageID #: 45




                                        EVENT/ITEMS

                                       911 and jail calls
                                Scene Photos near Rehab Bar
                     SLMPD Report 19-30337 and supplemental reports
                            St. Louis City Jail disciplinary records
                              St. Louis City Jail pretrial records
                                     SLMPD Lab Reports
                                         Video footage
                                       ATF trace detail


                                            Respectfully submitted,

                                            JEFFREY B. JENSEN
                                            United States Attorney

                                               /s/ Jennifer A. Winfield
                                            JENNIFER A. WINFIELD, #53350MO
                                            Assistant United States Attorney
                                            111 South 10th Street, Room 20.333
                                            St. Louis, MO 63102
                                            (314) 539-2200

                               CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2020, the foregoing was filed electronically with the

Clerk of the Court to be served by operation of the Court’s electronic filing system upon counsel

of record.


                                               /s/ Jennifer A. Winfield
                                            JENNIFER A. WINFIELD, #53350MO
                                            Assistant United States Attorney




                                               2
